DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-10, 12-14, 16, 18-19, 21-23, 25, is/are filed on 6/17/22 are currently pending. Claim(s) 1-10, 12-14, 16, 18-19, 21-23, 25, is/are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/29/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 23, 25 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Herrington (US 20120298578 A1).

    PNG
    media_image1.png
    437
    557
    media_image1.png
    Greyscale

Regarding claims 1 and 23, Herrington teaches a spiral wound permeable membrane system, comprising a membrane having spacing features (spacers) disposed on a surface of the membrane (embossed) [abs], wherein the spacing features are configured such that the features direct fluid flow along one or more tortuous paths (path implicitly created by the spacers), wherein the spacing features comprise a first plurality of spacing features that extend a first height above the surface of the membrane, and a second plurality of spacing features that extend a second height above the surface of the membrane, wherein the second height is less than the first height [0016] (Claim 32) [0012-0025] (figs. 6-12).
Regarding Claim 25, Herrington discloses a method of treating water, comprising providing a permeable membrane system as in claim 24, and passing water to be treated through the permeable membrane system (Para. [0074] regarding product water, or permeate 76 is discharged from the membrane element permeate tube 62.).


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-10, 12-14, 16, 18-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrington (US 20120298578 A1) in view of Buser (US 20120018366 A1).
Regarding claim 2, Herrington does not teach details of claim 2. However, this is well-known. Buser discloses permeable membrane system with a spiral wound membrane wherein the spacing features or spacers comprise a plurality of parallel line segments disposed in an array (Fig. 1A regarding pattern of features 40; Para. [0020] regarding lines; Fig. 7 regarding line like features shown) wherein the line segments are oriented at an angle other than zero degrees to the direction of fluid flow in the permeable membrane system (as in Fig. 1A with regards to feed solution S), the line segments are separated from each other by a first distance along a dimension perpendicular to the overall direction of fluid flow (as in Fig. 1A) and by a second distance along a dimension parallel to the overall direction of fluid flow (as in Fig. 1A), and wherein the line segments are disposed to prevent fluid flow direct from inlet to outlet of the system (Para. [0021]). The pattern of features 40 are oriented and arranged, for example, to enhance turbulence, reduce back pressure and reduced sediment trapping such as bio-fouling or other solidified solute). It would have been obvious to one of ordinary skill to have modified the teachings of Herrington to include spacing features as disclosed by Buser. As it would amount to nothing more than achieving a predictable result in reducing concentration polarization and maximizing turbulence – a shared goal of both references.  
Regarding Claim 3, Buser discloses a membrane as in claim 2, and further discloses wherein the line segments are 0.01” to 0.03" wide (Fig. 7 regarding 28 mils wide). Buser does not explicitly disclose the segments are 0.1" to 0.3" fong, the first distance is 0.4" to 0.7", and the second distance is 0.4" to 0.7." It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify the segments are 0.1" to 0.3" long, the first distance is 0.4" to 0.7", and the second distance is 0.4" to 0.7", since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 4, Buser discloses a membrane as in claim 3, but does not explicitly disclose wherein the line segments are 0.02” wide, 0.1875" long, the first distance is 0.5625", and the second distance is 0.5625”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the line segments are 0.02" wide, 0.1875" long, the first distance is 0.5625", and the second distance is 0.5625" , since discovering the optimum value of a : result effective variable involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 5, Buser discloses wherein the spacing features comprise a plurality of chevron shaped features (Fig. 6 regarding chevron features 40; Para. [0020] regarding chevrons), disposed in a two-dimensional array on the membrane (as in Fig. 6), with each line of the array offset from adjacent lines such that fluid flowing between two chevrons in one line is turned by a chevron in a successive line (as in Fig. 6).
Regarding Claim 6, Buser discloses a membrane as in claim 5, but does not explicitly disclose wherein each feature is 0.01" to 0.03" in thickness, 0.08" to 0.2" in width, 0.1" to 0.3" in height, disposed with a gap of 0.4" to 0.7" between adjacent features in each line and line spaced 0.4" to 0.7" apart. It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein each feature is 0.01" to 0.03" in thickness, 0.08" to 0.2” in width, 0.1" to 0.3" in height, disposed with a gap of 0.4" to 0.7" between adjacent features in each line and line spaced 0.4" to 0.7" apart, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 7, Buser discloses a membrane as in claim 6, but does not explicitly disclose wherein each feature is 0.02" in thickness, 0.0938" in width, 0.1875" in height, disposed with a gap of 0.5625" between adjacent features in each line and line spaced 0.5625” apart. t would have been obvious to one of ordinary skill in the art at the time the invention was made to specifywherein each feature is 0.02" in thickness, 0.0938" in width, 0.1875” in height, disposed with a gap of 0.5625” between adjacent features in each line and line spaced 0.5625” apart, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 8, Buser discloses a membrane as in claim 1, wherein the spacing features comprise a plurality of line segments (Fig. 7 regarding features shown; Para. [0020] regarding pattern of features 40... The features 40 may be of various sizes and shapes including, but not limited to, waves, arcs, lines), wherein a first subset of the line segments are oriented at a first angle to the direction from inlet to outlet (Fig. 7 regarding features slanted up and to the right with regards to feedwater flow), and wherein a second subset of the line segments are oriented at a second angle to the direction from inlet to outlet (Fig. 7 regarding features slanted down and the right with regards to feedwater flow), and wherein the line segments are positioned such that fluid flow in a direction along a line segment in the first subset is redirected by a line segment in the second subset (as in Fig. 7).
Regarding Claim 9, Buser discloses a membrane as in claim 8, wherein the features are 0.01" to 0.03" in thickness (Fig. 7 regarding 28 mils wide) with equal length (as in Fig. 7). Buser does not explicitly disclose the features are with height of 0.1" to 0.3". It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify the features are with height of 0.1" to 0.3", since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 10, Buser discloses a membrane as in claim 9, but does not explicitly disclose wherein the first angle is 35deg to 55deg and the second angle is 125deg to 145deg. It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the first angle is 35deg to 55deg and the second angle is 125deg to 145deg, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 12, Buser discloses a membrane as in claim 10, but does not explicitly disclose wherein the features are separated by 0.4" to 0.7". It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the features are: separated by 0.4" to 0.7", since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 13, Buser discloses a membrane as in claim 12, but does not explicitly disclose wherein the features are separated by 0.5625". It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the features are separated by 0.5625”, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 14, Buser discloses a membrane as in claim 9, but does not explicitly disclose wherein the first angle is 12.5deg to 32.5deg and the second angle is 147.5deg to 167.5deg. It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the first angle is 12.5deg to 32.5deg and the second angle is 147.5deg to 167.5deg, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 16, Buser discloses a membrane as in claim 15, but does not explicitly disclose wherein the features are separated by 0.19" to 0.39". It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the features are separated by 0.19" to 0.39", since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 18, modified Buser discloses a membrane as in claim 17, but does not explicitly disclose wherein the second height is no more than one half the first height. It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the second height is no more than one half the first height, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to find an ideal size difference to allow the smaller projections to effectively filter the permeate while still allowing enough channel dimension for the overall feed flow to be directed by the taller projections to prevent slowed flow and fouling.
Regarding Claim 19, Buser discloses a membrane as in claim 1, but does not explicitly disclose wherein the spacing features are no more than 0.01" in height. It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the spacing features are no more than 0.01" in height, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to specify a geometry that would be suitably tortuous to encourage separation but suitably spaced to prevent fouling.
Regarding Claim 21, Buser discloses a membrane as in claim 1, and further discloses the spacing features are deposited directly onto the membrane surface (Para. [0020] regarding The features 40 may be formed in one non-limiting embodiment by screen printing of an, elastomeric material onto one or both sides of each or particular combinations of the plurality of separation membranes 22 to form the pattern). Buser does not explicitly disclose wherein the spacing features are made of one or more of thermoplastics, reactive polymers, waxes, or resins. It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the spacing features are made of one or more of thermoplastics, reactive polymers, waxes, or resins, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to provide a material that can be deposited on the surface of the membrane and withstand and redirect fluid flow, and Buser discloses polymer materials (Para. [0020}. Although an elastomeric material is disclosed herein, it should be understood that various polymer and other materials may alternatively or additionally be utilized to form the features 40).


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrington (US 20120298578 A1) in view of Roderick (US 20160008763 A1).
Regarding Claim 22, modified Herrington discloses a membrane as in claim 1, but does not explicitly disclose wherein the spacing features are made of one or more of high-temperature thermoplastics, metals, or ceramics; formed apart from the membrane surface and then adhered to the membrane surface. 
Roderick, however, is in the art of spirally wound membranes (Title; Abstract) and teaches wherein spacing features are made of one or more of high-temperature thermoplastics, metals, or ceramics (Para. [0018] regarding features...high-temperature thermoplastics, metals, or ceramics); formed apart from the membrane surface and then adhered to the membrane surface (Para. [0018] regarding features...cut to the proper dimensions and adhered to the surface of the permeate carrier with an adhesive that is compatible with the permeate carrier). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the features of modifed Herrington with the teaching of material and adhesion techniques of Roderick for the purpose of providing a durable feature material more resistant to wear and allowing separate manufacture of the features to provide for differing material properties of the membrane and the feature due to the difference in forces experienced by the two components during flow.

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Argument
Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777